Citation Nr: 1443508	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  05-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement a rating higher than 10 percent for residuals of a left anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1990 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a December 2008 decision, the Board remanded the claim to issue appropriate notice to the Veteran.  In October 2010, the case was again remanded to afford the Veteran a new VA examination.  In a July 2012 decision, the Board, in pertinent part, denied the Veteran's claim.  The Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court); in a March 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) to vacate the Board's July 2012 decision.  In August 2013 the Board remanded the case for a new VA examination and to obtain ongoing VA treatment records.  Again, the case was remanded in December 2013 to obtain clarification on the latest VA examination.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The Veteran's residuals of a left anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) has been manifested by pain and tenderness, but with flexion greater than 30 degrees and normal extension, and without ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of the tibia or fibula, or traumatic genu recurvatum.



(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) is denied have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2009 letter.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent multiple VA examinations in March 2004, February 2011, which were later found inadequate for rating purposes.  See August 2013 Board Remand (incorporating the directives of the April 2013 JMR).  Subsequently, the Veteran was afforded a VA examination in October 2013, which was supplemented by a March 2014 addendum; the reports and medical opinions are in the claims file.  The Board finds that this latest examination and addendum are adequate; they involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board has noted that the Joint Motion previously found that the examinations conducted in March 2004 and February 2011 were inadequate because both examinations inadequately assessed the Veteran's functional limitations including the point at which he experienced any limitation of motion attributable to pain and the degree of range of motion loss due to pain after repetitive use.  Additionally both the February 2011 and March 2004 VA
examiners did not adequately address the likely impact that pain during flare-ups
would have on the Veteran's functional ability.  The new examination that was conducted adequately addresses these matters.  Although the examiner indicated that he could not estimate additional impairment during a flare-up unless an examination were to be conducted during such a flare-up, the Board finds that a remand to obtain another examination is not warranted.  In this regard, the flare-ups do not occur over lengthy periods of time as was the case in Ardison v. Brown, 6 Vet. App. 405 (1994) in which a Veteran experienced flare-ups of a skin disorder.  The present case is more analogous to the facts of Voerth v. West, 13 Vet. App. 117, 123 (1999) in which the Court noted that a new VA examination for flare-ups of short duration (lasting only a day or two) would be impractical.


II.  Increased Rating

Service connection for residuals of a left (ACL) tear with degenerative joint disease (DJD) was granted in a February 1999 rating decision, and an initial 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5257.  In December 2000, the rating was reduced to 10 percent under DC 5010.  In January 2004, the Veteran filed a claim for an increased rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The Veteran's left knee disability is evaluated under 38 C.F.R. § 4.71a, DC 5010.  Under DC 5010, arthritis due to trauma is evaluated as degenerative arthritis under DC 5003.  

Under DC 5003, a veteran will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, such as 5260 and 5261 for certain knee disorders.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Under DC 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  In addition to the foregoing, DC 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

At the time of a March 2004 VA examination, the Veteran reported he experienced constant moderate to severe left knee pain with limitation of motion.  There were no episodes of dislocation or recurrent subluxation of the left knee in the preceding year.  The Veteran had been unemployed since January 2004.  Physical examination revealed the range of motion of the left knee was flexion to 110 degrees and extension to 0 degrees.  Pain was present on the last degree of the range of motion measured.  There was additional limitation due to pain following repetitive use but there was no additional limitation due to fatigue, weakness or lack of endurance.  There were acute flare-ups two times per week and a major functional impact was difficulty walking up stairs, difficulty with prolonged standing, difficulty with driving long distances and running.  There was objective evidence of painful movement on all movements of the left knee.  Crepitation was present in the left knee.  Gait was normal.  No ankylosis was present and the joint was stable.  The diagnosis was residual degenerative joint disease status post anterior cruciate ligament reconstruction of the left knee.  The examiner determined that the Veteran was additionally limited by pain following repetitive use.  The major functional impact was difficulty with walking, running, going up stairs, prolonged standing, lifting weights or driving long distances.  

Another VA examination of the Veteran's knee for compensation and pension purposes was conducted in February 2011.  The Veteran reported progressively worsening left knee pain and giving way, instability, stiffness, weakness, and decreased speed of the joint.  He reported he had locking episodes several times per week.  He reported severe flares of pain one to two times per month.  He was able to stand for fifteen to thirty minutes.  He reported he was unable to walk more than a few yards.  He did not use a cane.  Physical examination revealed crepitus, tenderness and pain at rest.  Grinding was present but there was no instability or other knee abnormalities.  The range of motion was flexion to 110 degrees.  Extension was determined to not be normal and was limited by 10 degrees.  There was objective evidence of pain on motion.  No ankylosis was present.  There was no additional limitation after three repetitions of the range of motion.  The Veteran was employed full time as a teacher.  The diagnosis was left knee degenerative joint disease.  The examiner opined this would have significant effects on the Veteran's occupation due to decreased mobility, decreased strength and lower extremity pain.  The examiner opined the left knee condition was moderate to severe in intensity.  There was no full range of motion and tenderness to palpation.  

As discussed above, the foregoing two examination reports were found to be inadequate, and the JMR determined that it was error for the Board to have relied on them.  Therefore, another examination was conducted in October 2013.  

At the October 2013 VA examination, the examiner diagnosed the Veteran with status post left ACL repair residuals (arthralgia and degenerative changes).  On examination, the Veteran did not report that flare-ups impact the function of the knee and/or lower leg.  

The range of motion of the left knee joint was flexion to 105 degrees and extension to 0 degree, with pain beginning at 40 degrees of flexion.  Upon repetitive-use testing, range of motion was also flexion to 105 degrees and extension to 0 degree.  The range of motion of the left knee joint function was not additionally limited after repetitive use.

The examiner found functional loss and/or impairment of the left knee and lower leg due to less movement than normal and pain on movement.

The Veteran reflected tenderness or pain to palpation for the left knee joint line or soft tissue.  The examiner found no instability, evidence or history of subluxation or dislocation, tibial or fibular impairments, meniscal conditions, or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's present condition.  X-ray findings revealed degenerative or traumatic arthritis on the left knee, but not patellar subluxation.

The examiner indicated that the Veteran's left knee condition impacts his ability to work, specifying that he is limited to a sedentary type job.  The examiner noted that all musculoskeletal disorders could potentially cause functional limitations during repetitive use over a period of time, and if present, pain, weakness and incoordination could significantly limit functional ability during a flare-up.  However, the examiner stated that it was not feasible to estimate the additional loss of ROM as an evaluation would actually have to be done during such a flare-up.  The examiner further stated that to provide data of functional loss related to a possible future event would be mere speculation.  

Although the examiner selected a box indicating that "functioning is so diminished that amputation with prosthesis would equally service the Veteran," in a March 2014 addendum, the examiner clarified that this was a documentation mistake; the rest of the physical exam is incompatible and non-correlative with this affirmative indication.

The Board finds that the evidence reflects that the Veteran is not entitled to a compensable rating for limitation of flexion or extension under DCs 5260 and 5261, respectively; the actual or functional limitation of flexion does not warrant assignment of a compensable rating, even when considering that the appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 202; Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  There is no evidence that the Veteran is limited to 30 degrees or less flexion.  In fact, there is no evidence he is limited to less than 90 degrees.  Here, repetitive testing in October 2013 found pain in the left knee but no additional limitation of motion.  Thus, assignment of a compensable rating for limitation of flexion under DC 5260 is not warranted.  Assignment of a separate rating for limitation of extension under DC 5261 is also not warranted as the Veteran has demonstrated full extension in the left knee.  Although he had 10 degrees of limitation of flexion at the examination in February 2011, that was not sufficient to warrant more than 10 percent for the knee as the flexion at that time was at a noncompensable level.

The Board further finds that assignment of a separate rating under DC 5257 for instability is not warranted.  The Veteran has complained of instability in his knees; however, the VA examination found no objective evidence of instability of either knee.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his subjective reports of instability are given less probative weight than the VA examination report, which objectively noted no knee instability.  

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage) and DC 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

Accordingly, because the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes and the other relevant DCs are inapplicable, a rating of 10 percent, but not higher, is warranted under DC 5010 (traumatic arthritis) by reference to DC 5003 (degenerative arthritis).  

In deciding the Veteran's increased rating claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

The Veteran's representative argues that the Veteran's disability warrants an extraschedular rating based on the examiner's finding that the Veteran's left knee condition impacts his ability to work by limitation to a sedentary type job.  This argument is unavailing.  The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disability is primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds that the totality of the evidence, including the indication that the Veteran's left knee condition affects his ability to work, does not present such an exceptional disability picture that the available schedular evaluations are inadequate; the effect on the Veteran's work equates functional impairment, which the rating criteria adequately contemplates.  Notwithstanding, the evidence also does not reflect factors that rise to the level of marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular schedular standards.  Referral for an extraschedular rating is, therefore, not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Furthermore, there is no contention or evidence that the Veteran is unemployable.  In a February 2011 VA examination, the Veteran reported that his vocation is that of a teacher.  While the October 2013 examiner stated that the Veteran's knee disability would necessitate sedentary employment, the Board finds that the duties involved in educating/teaching are not inconsistent with a sedentary occupation.  Indeed, at the February 2011 VA examination, the Veteran also reported that he is assigned different duties based on the impact of his disability on occupational activities.  Accordingly, a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

For the foregoing reasons, the Board finds that an evaluation in excess of 10 percent for residuals of a left anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) is not warranted; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a left anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


